UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PILKINGTON NORTH AMERICA, INC.,

 

 

Piaintiff,

~against~

No. 18 Civ. 8152 (JFK)
ORDER

MITSUI SUMITOMO INSURANCE Co.
OF AMERICA and AON RISK
SERVICES CENTRAL, INC.,

Defendants.

JOHN F,. KEENAN, United States District Judge:

On November 13, 2019, Defendant Mitsui Sumitomo Insurance
Company of America (“MSI”) filed a motion (ECF No. 69) for an
order reconsidering the Court’s October 30, 2019 Opinion & Order
(“the October 30, 2019 Order”) (ECF No. 64) which granted in
part and denied in part MSI’s motion to dismiss the Complaint.
(ECE No. 23.)

MSI's motion for reconsideration is DENIED, without
prejudice, as premature. First, MSI filed its motion for
reconsideration without following the Court’s Individual Rule of
Practice 2.A which states:

Pre-Motion Conferences in Civil Cases. For discovery

motions, follow Local Civil Rule 37.2. For motions other

than discovery motions, a pre-motion conference with the
court is required before making any motion, except for
motions in lieu of an answer, cross-motions, or motions

for reargument. To arrange a pre~motion conference, the

mowing party shall submit a letter not to exceed three

pages in length setting forth the basis for the
anticipated motion.

 

 
Hon. John F. Keenan Individual Rules of Practice (Apr. 3, 2017),
https://nysd.uscourts.gov/hon-john-f-keenan (emphasis added).

Second, the October 30, 2019 Order requires Plaintiff to
replead its fraud-based claims with the particularity required
under Federal Rule of Civil Procedure 9(b} by December 2, 2019.
Accordingly, once Plaintiff has filed its amended complaint, MSI
will have the opportunity to challenge the sufficiency of the
amended complaint and, at that time, MSI may raise any
objections to Plaintiff’s claims for reformation of contract and
breach of the implied covenant of good faith and fair dealing.
If, after the Court has resolved MSI’s objections to the amended
complaint, MSI still wants to move for reconsideration or,
alternatively, to certify an interlocutory appeal pursuant to 28
U.S.C. § 1292(b), MSI may move the Court for a conference to
discuss such a motion at that time.

The Clerk of Court is directed to terminate the motion

docketed at ECF No. 69%.
SO ORDERED.

Dated: New York, New York
November 15, 2019 Spt a

John Fi Keenan
United States District Judge
